DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The identified prior art does not teach or suggest an image forming apparatus wherein
the controller controls to apply a first developing voltage to the developing roller when the first region in which a first surface potential has been formed at the charging portion to which a first charging voltage has been applied faces the developing roller and apply a second developing voltage lower than an absolute value of the first developing voltage to the developing roller when the second region in which a second surface potential has been formed at the charging - 11 -portion to which a second charging voltage has been applied faces the developing roller after the recording material passes through the nip, 
the second charging voltage has a polarity that is the same as a polarity of the first charging voltage and is lower than an absolute value of the first charging voltage, 
the controller controls to apply a third charging voltage to the third region in which a third surface potential has been formed at the charging portion, and 
the third charging voltage has a polarity that is the same as a polarity of the second charging voltage and is higher than an absolute value of the second charging voltage
in combination with all other features recited in claim 1.  Claims 2-7 and 11-19 are allowable per their dependence on claim 1.

The identified prior art does not teach or suggest an image forming apparatus wherein
the controller controls to apply a first developing voltage to the developing roller when the first region in which a first surface potential has been formed at the charging portion faces the developing roller and apply a second developing voltage lower than an absolute value of the first developing voltage to the developing roller when the second region in which a second surface potential has been formed at the charging portion faces the developing roller after the recording material passes through the nip, 
a second back contrast in a case where the developing portion is formed by the second region is greater than a first back contrast in a case where the developing portion is formed by the first region, and 
the first back contrast is greater than a third back contrast in a case where the developing portion is formed by the third region in which a third surface potential has been formed at the charging portion
in combination with all other features recited in claim 8. Claims 9 and 10 are allowable per their dependence on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852